Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 25, 2018

                                    No. 04-18-00708-CV

                       TEXAS BRANDON CORPORATION, INC.,
                                   Appellant

                                              v.

EOG RESOURCES, INC., Karhuhn Oil, Robert E. Brandt, Joachim K. Leicht, Dick A. Tracey,
            Chad E. Brandt, Alicat Energy L.L.C. and Fred Levine,
                                  Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       In the original petition, Texas Brandon Corporation (“TBC”), Celia Segall Davis,
Candace S. Thompson, Shirley Green, and American Crude, Inc. brought trespass to try title and
declaratory judgment actions against EOG Resources, Inc. (“EOG”). Thereafter, EOG filed a
Third-Party Petition against Karbuhn Oil Company, Robert E. Brandt, Joachim K. Leicht, Dick
A. Tracy, Chad E. Brandt, and AliCat Energy, LLC (collectively “Third-Party Defendants”).
The plaintiffs collectively and Ron Wilson then filed an amended petition in which Fred Levine
was added as a defendant, raising claims of breach of contract, breach of fiduciary duty,
negligence, gross negligence, conversion, fraud, and discrimination. Additionally, Davis and
Thompson filed a second amended petition against EOG, the Third-Party Defendants, and
Levine.

        According to the record before us, multiple motions for summary judgment were filed in
the underlying case. On August 28, 2018, Levine filed a motion for summary judgment against
TBC. On August 29, 2018, the Third-Party Defendants filed a motion for summary judgment
against all plaintiffs except Wilson. Also on August 29, 2018, EOG filed a motion for summary
judgment against TBC. Finally, on August 30, 2018, TBC and Ron Wilson filed a motion for
summary judgment against EOG, Levine, and the Third-Party Defendants.
        Included in the record before us are four orders signed by the trial court on September 20,
2018. According to the record, the trial court signed two orders granting Levine’s motion for
summary judgment and ordered that TBC take nothing on its claims against Levine. The trial
court also granted EOG’s motion for summary judgment, ordering that TBC take nothing on its
claims against EOG, “including its working interest claim.” Finally, the trial court denied TBC
and Ron Wilson’s motion for summary judgment. The record does not contain an order
disposing of the Third-Party Defendants’ motion for summary judgment. Further, the record
does not contain an order disposing of any plaintiffs’ claims, other than TBC’s.

        TBC then filed two notices of appeal, indicating that it intends to appeal from the trial
court’s orders granting Levine’s and EOG’s motions for summary judgment and denying TBC’s
motion for summary judgment.

        A judgment or order is final for purposes of appeal if it actually disposes of all pending
parties and claims before the court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Here, the trial court’s orders of September 20, 2018, are interlocutory because they do not
dispose of all parties and causes of action. Further, the record does not include any motion
severing claims or parties. Thus, the orders are not final and appealable orders. Interlocutory
orders may be appealed only if a specific statute authorizes such an interlocutory appeal. For
example, section 51.014 of the Texas Civil Practice and Remedies Code lists circumstances
under which a party may appeal from an interlocutory order of a district court, county court at
law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. We cannot, however,
find any statutory authority that allows a party to appeal from such interlocutory orders as those
contained in the record before us.

        We, therefore, ORDER appellant to show cause in writing by November 9, 2018 why
this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court